             Case 1:18-cv-00506-APM Document 12 Filed 10/09/18 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                   )
 PROTECT DEMOCRACY                                 )
 PROJECT, INC.,                                    )
                                                   )
                 Plaintiff,                        )
                                                   )           Civil Action No. 18-00506 APM
         v.                                        )
                                                   )
 U.S. DEPARTMENT OF                                )
 JUSTICE,                                          )
                                                   )
                 Defendant.                        )
                                                   )


                                 THIRD JOINT STATUS REPORT

        Pursuant to the Court’s September 10, 2018, Order, the parties hereby submit the following

joint status report.

        1.       This case concerns a Freedom of Information Act (“FOIA”) request submitted by

plaintiff to the Department of Justice.

        2.       The Antitrust Division’s FOIA Office has completed its search for records, but no

records responsive to the FOIA request were found.

        3.       The Office of Information Policy (“OIP”) issued a final response to plaintiff on

July 31, 2018. Since that time, OIP was informed of technical issues which may have affected

searches conducted in response to this request. While at this time OIP has no indication that

additional records responsive to this request will be located, OIP has been working closely with

its electronic search support team to resolve these issues and to re-run searches as appropriate to

ensure that no records were missed in the original searches. These searches are still ongoing,

and OIP believes that an additional thirty days are needed to complete them. In the event that
             Case 1:18-cv-00506-APM Document 12 Filed 10/09/18 Page 2 of 2



OIP locates any additional records responsive to this request, OIP will issue a supplemental

response to Plaintiff, releasing any non-exempt material.

        4.       Accordingly, the parties propose that they submit a further joint status report by

November 9, 2018.

        Counsel for Plaintiff has authorized undersigned counsel to submit this report on behalf

of Plaintiff.

                                               Respectfully submitted,

                                               JESSIE K. LIU, D.C. Bar #472845
                                               United States Attorney

                                               DANIEL F. VAN HORN, D.C. Bar #924092
                                               Chief, Civil Division

                                               BY: /s/ Fred E. Haynes
                                               FRED E. HAYNES, D.C. Bar #165654
                                               Assistant United States Attorney
                                               555 Fourth Street, N.W., Room E-4110
                                               Washington, D.C. 20530
                                               202.252.2550
                                               fred.haynes@usdoj.gov
